DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-19 and 21-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al (US 2018/0262108).
For claim 1, Luo teaches an apparatus (Figure 2) comprising: 
a power converter (202) operative to produce an output voltage (VOUT) to power a load (204) via current through an inductor (213); and 
an estimator (225, 227, 230) operative to: 
i) receive a current sense signal representing a magnitude of the current supplied through the inductor (via 225, 710 of Figure 7 and [0038]); and 
ii) determine an inductance of the inductor based on multiple samples of the current sense signal (714 of Figure 7 and [0033]-[0038]).
For claim 2, Luo further teaches that the estimator is further operative to: 
estimate a magnitude of the output current supplied through the inductor based on the determined inductance of the inductor (Contructed IMON of Figures 3-6, [0033]-[0036]).
For claim 3, Luo further teaches that the power converter includes a controller operative to control operation of the power converter based on the estimated magnitude of the output current (232, Figure 2 and [0031]).
For claim 4, Luo further teaches that the estimator is further operative to: 
repeatedly determine the inductance of the inductor based on multiple samples of the current sense signal obtained during each of multiple power delivery control cycles of the power converter producing the output voltage ([0033]).
For claim 5, Luo further teaches that the estimator is further operative to estimate the magnitude of the current supplied to the load based on: 
i) the determined inductance of the inductor (via Pstage current reporting, [0033]), 
ii) a magnitude of an input voltage of the power converter (Vin), the power converter operative to convert the input voltage into the output voltage (as understood by [0033] and by examination of Figures 2-7), and
 iii) a magnitude of the output voltage of the power converter powering the load ([0033]).
For claim 6, Luo further teaches that the estimator is further operative to:
via the multiple samples of the current sense signal, determine a slope of the current sense signal ([0033]-[0038] and Figures 2-7); and 
calculate the inductance based on the slope of the current sense signal ([0033]-[0038] and Figures 2-7).
For claim 7, Luo further teaches that the estimator is further operative to: 
i) measure a change in a magnitude of the current supplied through the inductor based on the multiple samples of the current sense signal ([0033]-[0038] and Figures 2-7), the multiple samples obtained within a window of time (switching cycle, [0033]); and 
ii) derive the inductance of the inductor based on a duration of the window of time and the change in the magnitude of the current sense signal during the window of time ([0033]-[0038] and Figures 2-7).
For claim 8, Luo further teaches that the power converter includes high side switch circuitry (221, Figure 2) and low side switch circuitry (223, Figure 2) activated at different times during a power delivery control cycle to control the magnitude of current through the inductor ([0030]); and wherein the estimator is further operative to: 
select the window of time in the power delivery control cycle to be within a duration of time in which the low side switch circuitry is activated, a magnitude of the current sense signal decreasing over the duration of time in which the low side switch circuitry is activated ([0033]-[0038] and Figures 2-7).
For claim 10, Luo further teaches that the estimator is further operative to: 
via the current sense signal, determine a change in the magnitude of the current supplied through the inductor ([0033]-[0038] and Figures 2-7) during a window of time (switching cycle, [0033]); and 
derive the inductance based at least in part on a duration of the window of time divided by the determined change in magnitude of the current supplied through the inductor ([0033]-[0038] and Figures 2-7).
For claim 11, Luo further teaches that the estimator is further operative to: 
determine the inductance of the inductor based on a sample window of the current sense signal, the sample window being a less-than- all portion of a first power delivery control cycle during which the power converter supplies the current through the inductor to the load (multiple samples within each switching cycle, [0033]), the method further comprising: 
subsequent to the first power delivery control cycle, estimate the magnitude of the current supplied to the load over an entire duration of a second power delivery control cycle based on the determined inductance of the inductor for the first power delivery control cycle ([0033]-[0038] and Figures 2-7).
For claim 12, Luo teaches a method (via Figure 2)comprising: 
via control of a power converter (202), supplying output current through an inductor (213) to produce an output voltage (VOUT) that powers a load (204); 
receiving a current sense signal representing a magnitude of the output current supplied through the inductor to the load (via 225, 710 of Figure 7 and [0038]); and 
determining an inductance of the inductor based on multiple samples of the current sense signal (714 of Figure 7 and [0033]-[0038]).
For claim 13
estimating a magnitude of the output current supplied through the inductor based on the determined inductance of the inductor (Contructed IMON of Figures 3-6, [0033]-[0036]).
 For claim 14, Luo further teaches:
controlling operation of the power converter based on the estimated magnitude of the output current (232, Figure 2 and [0031]).
For claim 15, Luo further teaches:
repeatedly determining the inductance of the inductor based on multiple samples of the current sense signal obtained durinq each of multiple power delivery control cycles of controlling the power converter to produce the output voltage ([0033]).
For claim 16, Luo further teaches:
estimating the magnitude of the output current supplied to the load based on: 
i) the determined inductance of the inductor (via Pstage current reporting, [0033]), 
ii) a magnitude of an input voltage of the power converter (Vin), the power converter operative to convert the input voltage into the output voltage (as understood by [0033] and by examination of Figures 2-7), and
 iii) a magnitude of the output voltage of the power converter powering the load ([0033]).
For claim 17, Luo further teaches:
via the multiple samples of the current sense signal, determining a slope of the current sense signal ([0033]-[0038] and Figures 2-7); and 
calculating the inductance based on the slope of the current sense signal ([0033]-[0038] and Figures 2-7).
For claim 18, Luo further teaches:
determining the inductance includes:
i) measuring a change in a magnitude of the current supplied through the inductor based on the multiple samples of the current sense signal ([0033]-[0038] and Figures 2-7), the multiple samples obtained within a window of time (switching cycle, [0033]); and 
ii) deriving the inductance of the inductor based on a duration of the window of time and the change in the magnitude of the current sense signal during the window of time ([0033]-[0038] and Figures 2-7).
For claim 19, Luo further teaches:
the power converter includes high side switch circuitry (221, Figure 2) and low side switch circuitry (223, Figure 2) activated at different times during a power delivery control cycle to control the magnitude of current through the inductor ([0030]); the method further comprising: 
selecting the window of time in the power delivery control cycle to be within a duration of time in which the low side switch circuitry is activated, a magnitude of the current sense signal decreasing over the duration of time in which the low side switch circuitry is activated ([0033]-[0038] and Figures 2-7).
For claim 21, Luo further teaches:
determining the inductance includes: via the current sense signal, determining a change in the magnitude of the output current during a window of time; and deriving the inductance based at least in part on a duration of the window of time divided by the determined change in magnitude of the output current.
For claim 22, Luo further teaches:
determining the inductance includes: 
determining the inductance of the inductor based on a sample window of the current sense signal, the sample window being a less-than-all portion of a first power delivery control cycle during which the power converter supplies the output current through the inductor to the load (multiple samples within each switching cycle, [0033]), the method further comprising: 
subsequent to the first power delivery control cycle, estimating the magnitude of the output current supplied to the load over an entire duration of a second power delivery control cycle based on the determined inductance of the inductor for the first power delivery control cycle ([0033]-[0038] and Figures 2-7).
For claim 23, Luo teaches computer-readable storage media having instructions stored thereon, the instructions, when executed by computer processor hardware, cause the computer processor hardware to ([0044]): 
receive a current sense signal representing a magnitude of output current supplied through an inductor (via 225, 710 of Figure 7 and [0038]) of a power converter (202) to a load (204); 
determine an inductance of the inductor based on multiple samples of the current sense signal (714 of Figure 7 and [0038]); and
control operation of the power converter based on the determined inductance (via 232, Figure 2 and [0031]).
For claims 24 and 25, Luo further teaches a system ([0044]-[0045]) comprising: 
a circuit substrate (e.g., within microprocessor of [0044]); 
the apparatus of claim 1, the apparatus coupled to the circuit substrate (as understood by [0044][-0045]).
Furthermore the use of the apparatus of claim 1 with a circuit substrate fails to further limit said apparatus since this is directed to either the intended use or manner of operating the circuitry of the instant invention.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb
For claim 26, Luo teaches that the estimator is further operative to: 
estimate the magnitude of the current supplied by the inductor to the load based on a magnitude of an input voltage of the power converter (Vin), the power converter operative to convert the input voltage into the output voltage (as understood by [0033] and by examination of Figures 2-7).
For claim 27, Luo teaches that the estimator is further operative to: 
estimate the magnitude of the current supplied by the inductor to the load based on the determined inductance (via Pstage current reporting, [0033]) and a magnitude of the output voltage of the power converter powering the load voltage (VOUT, as understood by [0033] and by examination of Figures 2-7).
For claim 28, Luo teaches that the multiple samples used to determine the inductance of the inductor are obtained during a power delivery control cycle of producing the output voltage to power the load ([0033]).
For claim 29, Luo teaches that:
the multiple samples include a first sample magnitude of the current sense signal obtained at a first instance of time and a second sample magnitude of the current sense signal obtained at a second instance of time (as understood by [0033] and by examination of Figures 2-7); and 
wherein the estimator is further operative to determine the inductance of the inductor based at least in part on a difference between the first sample magnitude and the second sample magnitude (as understood by [0033] and by examination of Figures 2-7).
For claim 30
the magnitude of the current sense signal used to determine the inductance of the inductor varies as a function of time and a magnitude of the current consumed by the load (as understood by [0033] and by examination of Figures 2-7).
For claim 31, Luo teaches that:
the multiple samples of the current sense signal are obtained during a window of time in which a magnitude of the current sense signal monotonically changes for an entire duration of the window of time (switching cycle, [0033]).
For claim 32, Luo teaches that:
the current sense signal substantially tracks the magnitude of the current for a first portion of a power delivery control cycle (when Pstage current reporting is non-zero, as understood by examination of Figures 3-6); 
wherein the current sense signal does not track the magnitude of the current for a second portion of the power delivery control cycle  (when Pstage current reporting is zero, as understood by examination of Figures 3-6); and 
wherein the multiple samples are obtained during the first portion of the power delivery control cycle (as understood by examination of Figures 3-6);
For claim 33, Luo teaches that:
the multiple samples are obtained during a window of time (switching cycle, [0033]), the window of time of time selected depending at least in part on a slope of the current sense signal (positive or negative slope, as understood by examination of Figures 3-6), the slope determined based on setting of switches in the power converter controlling the current through the inductor ([0033]-[0038]).
For claim 34
the multiple samples are obtained during a window of time switching cycle, [0033]), selection of the window of time depending on a state of switches controlling a magnitude of the current through the inductor ([0033]-[0038] and by examination of Figures 2-7).
For claim 35, Luo teaches that:
the estimator is further operative to: 
via the multiple samples, determine the inductance of the inductor for a first power delivery control cycle of producing the output voltage and the current r ([0033]-[0038] and by examination of Figures 2-7); and 
based on the determined inductance, calculate the magnitude of the current supplied by the inductor to the load for a second power delivery control cycle following the first power delivery control cycle (continuously updating every cycle, [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Petkov (US 2008/0043393).
For claims 9 and 20, Luo teaches the limitations of claims 1 and 12 respectively but fails to teach a sense resistor as claimed.
However, Petkov teaches in his Figure 3 a current sense resistor 220 wherein “current sense resistor 220 is a resistor connected in series with the power switch 210, hence the current through the current sense resistor 220 is also the current through power switch 210 (between Source and Drain points)” ([0037]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Luo’s load current sensor 225 using a current sense resistor as taught by Petkov since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic teaching of a current sensor in instant Fig. 2 suggests that any well-known current sensing circuitry can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849